40 N.Y.2d 889 (1976)
In the Matter of John Graham et al., Respondents,
v.
State Tax Commission, Appellant.
Court of Appeals of the State of New York.
Argued September 15, 1976.
Decided October 19, 1976.
Louis J. Lefkowitz, Attorney-General (Thomas P. Zolezzi and Ruth Kessler Toch of counsel), for appellant.
Sterling L. Weaver for respondents.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Judgment affirmed, with costs, on the opinion of Mr. Justice WALTER B. REYNOLDS at the Appellate Division (48 AD2d 444).